Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given over the telephone by Amy Dunston on 30 August 2021.

The application is amended as follows:
Claims 3-4 are cancelled.
Claims 1, 5 and 15 are amended as follows:
Claim 1. 	A recombinant DNA molecule comprising a polynucleotide comprising a DNA sequence selected from the group consisting of:
	a. 	a sequence with at least 99 percent 
		and
	b. 	a sequence comprising SEQ ID NO: 1 or SEQ ID NO: 4

Claim 5.	The recombinant DNA molecule of claim 1, wherein the DNA sequence comprises SEQ ID NO: 1 or SEQ ID NO: 4

Claim 15. The method of claim 14comprising either SEQ ID NO: 1 or SEQ ID NO: 4 is


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance.The prior art does not teach the claimed SEQ ID NO:1 and SEQ ID NO:4.  An exemplary alignment is presented below.
Buffer sequences are known to the art.  See e.g. Zieler et al., US Patent Publication No. 2009/0222947 A1; Mirsky et al., US Patent Publication No. 2014/0329326 A1; and 
Gudynaite-Savitch et al. (2009) Plant Biotech J 7:472-85.  
But the instant sequences claimed as specific embodiments are not.  

US-09-887-272A-5263/c
; Sequence 5263, Application US/09887272A
; Publication No. US20070016976A1
; GENERAL INFORMATION:
;  APPLICANT: Hou, Yu-Ming
;  APPLICANT:  Quan, Sheng
;  APPLICANT:  Chang, Hur-Song
;  APPLICANT:  Zhu, Tong
;  APPLICANT:  Whitham, Steve
;  APPLICANT:  Goff, Steve
;  APPLICANT:  Glazebrook, Jane
;  APPLICANT:  Chen, Wenquiong
;  APPLICANT:  Katagiri, Fumiaki
;  APPLICANT:  Xie, Zhiyi
;  APPLICANT:  Tao, Yi
;  APPLICANT:  Zou, Guangzhou
;  APPLICANT:  Cooper, Bret
;  TITLE OF INVENTION: PLANT GENES INVOLVED IN DEFENSE AGAINST
;  TITLE OF INVENTION:  PATHOGENS
;  FILE REFERENCE: 1360.003US2
;  CURRENT APPLICATION NUMBER: US/09/887,272A
;  CURRENT FILING DATE:  2001-06-23
;  PRIOR APPLICATION NUMBER: 60/213,634
;  PRIOR FILING DATE: 2000-06-23
;  PRIOR APPLICATION NUMBER: 60/214,926
;  PRIOR FILING DATE: 2000-06-23
;  PRIOR APPLICATION NUMBER: 60/261,320
;  PRIOR FILING DATE: 2001-01-12
;  PRIOR APPLICATION NUMBER: 60/264,353
;  PRIOR FILING DATE: 2001-01-26
;  PRIOR APPLICATION NUMBER: 60/273,879
;  PRIOR FILING DATE: 2001-03-07
;  PRIOR APPLICATION NUMBER: 09/887,271
;  PRIOR FILING DATE: 2001-06-22
;  NUMBER OF SEQ ID NOS: 6813
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 5263
;   LENGTH: 2000
;   TYPE: DNA

US-09-887-272A-5263

  Query Match              3.2%;  Score 39.4;  DB 5;  Length 2000;
  Best Local Similarity   9.3%;  
  Matches   41;  Conservative  218;  Mismatches  179;  Indels    5;  Gaps    2;

Qy        474 TCTAGCAAGCAGAGAGAACAACGTCTTCTTTCGCGCCCGTGCGACTTCAATAAATTGCGA 533
              |:::  |:  :::::  : :|: : ::  :: |    :: :::: ::  ||:  ::   :
Db        815 TSWRWRAMAGMRWKRYKMKRAYWWRWWRCWKAGWARWMKSRYRWKWKKYATRYYWKMWAM 756

Qy        534 GCAATTGCCCGTAGCCCAAAAATAAAAATCGATCAGGCTACCAGAACGATCAGGCAGGTA 593
                :: ::   :::  : : :::: |::  ::::||:  :|::|::  :|:   :::::: 
Db        755 TWWWSWRRWKSYRMWSGMGRMRWSAWRYCSRMKCAKTKYASSARWTKRAKRSYRYRRRWY 696

Qy        594 CTTATATTGTAATCAAGGGAA----ATTTTAACGAGTTCCGACAAGGTGGAAGCCAGATT 649
               :   :|:::: :   :  :|    : ::  |:  : ::: : |:: : :  :|:|:  :
Db        695 WKRKGWTYRYRYWRSCRMTRARMSKRRKWAGASMKSCWMYWRGARSMWYSKYSCSAKCCK 636

Qy        650 GTATCACTTAAGGCTTCTGCTTCCAACTACTTACCCTCACCACCACTTACGCTTCACCTC 709
              :|::: : ::  |:: :::::::: :   : ::  :|| :: ::   |: :    ::  :
Db        635 KTRYMTSSYMSTGMYGMYSSYKSMSWTSKMSYMGKMTCTMYTSMKGSTRRSKMGRWSGMS 576

Qy        710 AAGAAGTAACTTCGTGGTTCTGTACGCCGGAGAGCTGC-TCGGTAATTAACGACTAGGAC 768
              :: :: :  : : :: ::  ::   : |   ::|:| : |::: :::| :::| : ::: 
Db        575 RMYMRWWKKMRKRKYMRYMKWKCTWRRCMCYRWGYTMYTTSRSRMMYTGRYKARYTSKRR 516

Qy        769 CAGCGGAGCCTTAGCTTTAGAGATCACTTGAACTACACCACTTTCGACTGGGAAGTAGCA 828
              :: :: :::|::  :  ::: :  ::: :  ||: | : :|::         : :: : :
Db        515 YMWYKYRKYCWYYYYGMYMKCSYMMRYGYCKACKKCCYAMCWKAAYSGMMMYWYRKYSKW 456

Qy        829 GGCAGCCTTCTCTCCGCGGGTAACGTCGAATCTGCTGATCGGCGTGCAGCTGGCCTTAAA 888
               ::   : ::  :    : :: | | :|    | |   ::: : :     :::|::::::
Db        455 MRMSTKYMWSMWYKKCRSMKYGAKGCYGCKMWTYCSYGYMKWYTYMGSYKYSRCYKYMRM 396

Qy        889 TCTGAACTCGTCCGCCTTTTTCT 911
              :::: :::: ::: ::   |:::
Db        395 YMYKGWMYMMYYSAYSSMMTWYY 373


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663